ORDER
PER CURIAM.
Appellant, William Moment (“movant”), appeals from the judgment denying his Rule 24.035 motion for post-conviction relief without a hearing. We have reviewed the briefs of the parties and the record on appeal and conclude that the motion court’s determination is not clearly erroneous. Rule 24.035(k). An extended opinion would have no prece-dential value. We have, however, prepared a memorandum opinion setting forth the reasons for our decision for the use of the parties only. We affirm the judgment pursuant to Rule 84.16(b).